The facts, as stated by Mr. Justice CHANDLER, give rise to the determination *Page 265 
of the question of whether the employer received notice of accidental injury. I am of the opinion that there was notice not only of an injury but also of an accidental injury.
The employer knew of the injury to plaintiff's hip, resulting from work upon a mill cylinder. Clifton v. ChryslerCorporation, 287 Mich. 87, which is relied upon to vacate the award, was a case in which the employer received notice that the employee had hurt his back while lifting crank shafts; and it was held that while this was notice of injury, it was not notice of accidental injury. The basis for such decision was that an injury resulting from merely lifting something heavy is held not to be an accidental injury, and knowledge of such an injury would not inform an employer that an accident had occurred, as that term has been understood in the construction of the statute. In Littleton v. Railway Co., 276 Mich. 41, an employee stated in casual conversation to the foreman of the employer, that he was not feeling well, and expressed his wonder whether it was caused by an accident, of which he gave no details. Such notice was held insufficient. The purpose of the notice required is to give the employer an opportunity to examine into the alleged accident and injury while the facts are accessible, and also to employ medical skill to care for the employee, to speed his recovery, and to minimize the loss.Littleton v. Railway Co., supra. The employer had notice of the injury to plaintiff's hip; and such notice was sufficient to inform employer that the injury was of a nature subject to compensation.
Appellants claim that the injury complained of was not accidental. Plaintiff was making cores — dry sand molds — on a machine. The core which plaintiff was making at the time he received his injury, was heavier than the usual cores. Because of its weight, *Page 266 
the machine did not operate in the customary manner. When the core was removed from the machine by plaintiff, because of its added weight it caused him to be jerked suddenly, causing the hip injury. We are in accord with the finding of the department that such injury was accidental.
There remains the question of the liability of insurers. Plaintiff had previously suffered an injury to his hip, but was not so incapacitated thereby as to lose any working time. At the time of the first injury, defendant company was insured in the Michigan Mutual Liability Insurance Company. At the time the plaintiff suffered the second injury, defendant was insured in the American Mutual Liability Insurance Company. The deputy commissioner found that both accidents jointly contributed to the injury for which compensation was awarded; and held that both companies were jointly liable as insurers. On review by the department, the American Mutual Liability Insurance Company was held solely liable as insurer, on the ground that the last accident was the cause of the injury. Such finding is one of fact and when supported by evidence is conclusive.
The injury having been received as the result of the accident, the award should be affirmed, with costs to plaintiff.
BUSHNELL, J., concurred with McALLISTER, J. *Page 267